Montgomery, Judge.
1. It is hardly necessary to elaborate the decision of the Court on the first point made in this case, that to avail himself of the statute of limitations, a defendant must plead it: Code, 3604.
2. The evidence shows that but for the services rendered by the plaintiff, (the defendant in error,) Parker would not have received his money. Several attorneys of high standing testify that the services rendered were worth from $300 00 to $450 00, or, to use the exact language of one of them, that under the circumstances, he would consider twenty per cent, a reasonable fee — one only putting it at as low as $300 00. The fact that Parker himself received the .money directly from his debtor, can make no difference. By whose skill was the debtor forced to pay, is the controlling question. It must be a prejudiced mind, indeed, that can read the testimony and come to any other conclusion than that the steps taken and threatened by the attorney forced the payment of the entire debt, as well that collected by the attorney, as that collected by Parker. So the jury seemed to think, and there is abundant evidence to sustain their verdict.
Let the judgment be affirmed.